Title: [Monday September 30. 1776.]
From: Adams, John
To: 


      Monday September 30. 1776. 
      Resolved that the Board of War be impowered and directed, on requisition of the General, or commanding Officers in the several departments, to send such Articles of Military Stores, and other necessaries, which they may have in their Possession, or can procure.
      Resolved that the Board of War be directed to order the three Virginia Battalions, now on their March to New York, to be lodged in the Barracks at Wilmington; there to remain till further orders.
      The Committee to whom were referred the Letters from General Washington of the 24th. and 25th instant, and the Papers inclosed therein, brought in their report, which was taken into Consideration; whereupon many Resolutions were passed, which appear in the Journal, and the Remainder of the Report postponed.
     